70 F.3d 1282
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jeanne Marie DRULEY, Petitioner-Appellant,v.Jack COWLEY, Respondent-Appellee.
No. 95-5125.
United States Court of Appeals, Tenth Circuit.
Nov. 28, 1995.

Before MOORE, BARRETT, and EBEL, Circuit Judges.
ORDER AND JUDGMENT1
MOORE, Circuit Judge.


1
This is an appeal from the denial of a petition for a writ of habeas corpus on the ground that petitioner has failed to exhaust her state remedies.  Although the district court found in examination of the state record petitioner has attempted to avail herself of the state system, she has not followed the complete line of recourse provided in the state system.  As a consequence, the district court found petitioner had remedies available to her and denied the petition.


2
On appeal, petitioner has asked this court to waive the exhaustion requirement.  We decline to do so and AFFIRM the judgment of the district court for the reasons stated by that court in its order of January 20, 1995.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470